Order, Supreme Court, Bronx County (Laura G. Douglas, J.), entered March 12, 2012, which, to the extent appealed from as limited by the briefs, denied plaintiffs motion to compel a physical inspection of a desk and hutch in the Abowitz defendants’ apartment, unanimously affirmed, without costs.
The trial court providently exercised its broad discretion in determining that plaintiff had not shown that the requested physical inspection in a private home was “material and necessary” within the meaning of CPLR 3101 (a) (see Auerbach v Klein, 30 AD3d 451, 452 [2d Dept 2006]; Ulico Cas. Co. v Wilson, Elser, Moskowitz, Edelman & Dicker, 1 AD3d 223, 224 [1st Dept 2003]). Concur—Friedman, J.P., Sweeny, Renwick, Freedman and Roman, JJ.